Citation Nr: 0411476	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-05 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that a July 2003 statement from the veteran 
is written entirely in Spanish.  From the Board's review, 
however, in the statement the veteran claimed entitlement to 
service connection for neuropathy of both lower extremities, 
hypertension, and impotence as secondary to his service-
connected diabetes mellitus type II.  In a rating decision 
dated in November 2003, the RO granted service connection for 
neuropathy for both lower extremities, assigned an initial 
noncompensable rating.  In January 2004, the RO denied 
service connection for hypertension and impotence.  To the 
Board's knowledge, the veteran has not submitted a notice of 
disagreement as to either rating decision and as such, the 
Board does not have jurisdiction of these claims at this 
time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
The Board observes, however, that outpatient treatment 
records contained in the claims file and belonging to a 
different veteran were cited to and relied on by the RO in 
adjudicating the veteran's claims for service connection for 
hypertension and impotency in the January 2004 rating 
decision.  The issues of entitlement to service connection 
for hypertension and impotency are therefore referred to the 
RO for appropriate corrective action, to include 
readjudication subsequent to the additional records 
development undertaken in the REMAND.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.



REMAND

The veteran is service connected for diabetes mellitus type 
II and is currently in receipt of a 20 percent rating, 
effective July 9, 2001.  He contends that a higher rating is 
warranted as he requires insulin, must adhere to a restricted 
diet, must regulate his activities.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the veteran's claim of entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus 
type II. 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the requirements of the VCAA and its 
implementing regulations, as set out below.  

First, relevant to notice, the Board notes that although 
advised in the statement of the case as to the regulatory 
criteria warranting entitlement to a higher rating for 
diabetes mellitus, in its August 2003 notice letter the RO 
focused on the type of evidence needed in service connection 
claims as opposed to rating claims.  Thus, clarification to 
the veteran as to the nature of the evidence needed to 
support his initial rating claim is needed.

Second, pursuant to 38 C.F.R. § 3.159(c)(2), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as medical and other records from VA medical facilities.  
VA will end its efforts to obtain these records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
his communications with VA, the veteran continuously 
indicates that he does not have any private medical evidence 
to submit.  However, in a September 2003 statement, the 
veteran indicated that he receives all of his treatment at VA 
facilities.  Subsequently, in November 2003, the RO requested 
the veteran's treatment records from the VA Ponce Outpatient 
Clinic from July 2001 to the present.  However, the medical 
records that were received, dated between January 2000 and 
May 2003, belong to a different individual.  Only two 
records, dated in 2002, pertain to the veteran.  As such, a 
remand is warranted to ensure that the proper records are 
obtained and considered in connection with the veteran's 
appeal.  In addition, any other outstanding records of 
relevant medical treatment should also be obtained for 
consideration.

Third, the veteran has not been afforded a VA examination for 
his diabetes mellitus type II since April 2002.  The April 
2002 examiner noted that the veteran did not follow a 
specific diet and that there was no restriction of the 
veteran's activities due to his diabetes.  In the July 2003 
statement, written in Spanish, the veteran appears to 
indicate that his diabetes does, in fact, require a 
restricted diet and regulation of his activities.  
Additionally, at a VA peripheral nerves examination in 
September 2003, it was noted that the veteran was receiving 
treatment with an oral hypoglycemiant and insulin, as well as 
following a diet.  Also noted were the veteran's complaints 
that he could not exercise due to pain and numbness in his 
feet.  Such findings suggest an increase in the severity of 
the veteran's diabetes mellitus.  As such, a VA examination 
is necessary to obtain contemporary clinical findings and 
conclusions in order to ensure evaluation based on an 
accurate disability picture.



For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his initial 
rating claim based on governing 
diagnostic criteria, and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  The RO should request the veteran 
to submit all evidence in his possession 
pertinent to the appeal.  The RO should 
specifically advise the veteran of all 
potentially applicable diagnostic 
criteria relevant to determining the 
appropriate evaluation for his diabetes 
mellitus type II, to include pertinent to 
any residual disabilities attributable to 
diabetes mellitus.  

2.  The veteran should specifically be 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for diabetes 
mellitus type II and residuals thereof.  
The RO should take the appropriate steps 
to obtain identified records, 
specifically outpatient records from the 
Ponce VA Outpatient Clinic, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
The RO is further requested to ensure 
that documents associated with the claims 
file for review by the Board are in 
English and/or have been appropriately 
translated so as to avoid any further 
delay in the consideration of the 
veteran's appeal.

3.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the current nature 
and severity of all manifestations of the 
veteran's service-connected diabetes 
mellitus type II.  The claims folders 
must be made available to and be reviewed 
by the examiner.  The examiner should 
comment on whether the veteran's diabetes 
mellitus is controlled, and include a 
discussion as to the methods used to 
achieve control, specifically stating 
whether the veteran is on a restricted 
diet, whether a hypoglycemic agent is 
required, and, whether the veteran 
requires insulin (and if so, how 
frequently).  The examiner should 
identify any activities the veteran must 
regulate as a result of diabetes and 
should provide an assessment concerning 
the frequency of any episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a 
diabetic care provider.  The examiner 
should also indicate whether the diabetes 
has resulted in progressive loss of 
weight and strength, and should identify 
the nature and severity of any 
complications of diabetes mellitus such 
as retinopathy or peripheral neuropathy 
of any of the extremities.  Any necessary 
tests should be performed.  

4.  After completing the above, the 
veteran's initial rating claim should be 
re-adjudicated, based on the entirety of 
the evidence, with consideration of the 
propriety of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should ensure that all of 
the veteran's documented diabetes 
mellitus manifestations are considered, 
to include diabetic neuropathy of the 
lower extremities.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

